Mr. JUSTICE JONES delivered the opinion of the court: This is a partition action brought by two sisters against other brothers and sisters and their mother. The plaintiffs claim that they are joint owners of certain parcels of real estate along with the other parties and that said real estate should be partitioned and divided among them. The defendant, Bertha Kalmer, mother of the other parties claims that she is the fee title holder to said real estate. The court without a jury rendered a verdict for plaintiffs finding that they were in fact joint tenants and that the property should be partitioned. No questions were raised on the pleadings. Defendant Bertha Kalmer appeals. We find that the judgment of the trial court was not against the manifest weight of the evidence, that no error of law appears and that an opinion in this case would have no precedential value. We therefore affirm the judgment of the trial court in compliance with Illinois Supreme Court Rule 23. Judgment affirmed. G. MORAN, P. J., and EBERSPACHER, J., concur.